Citation Nr: 0008377	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite to both hands.

2.  Entitlement to service connection for a body rash. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from December 
1984 to March 1985; inactive duty service with the National 
Guard was from September 1984 to December 1984, and from 
March 1985 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
benefits sought on appeal.


FINDING OF FACT

No competent evidence of the presence of either the residuals 
of frostbite to both hands or a body rash has been presented.


CONCLUSIONS OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of frostbite to both hands and a body rash is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury sustained during active 
duty for training or inactive duty service.  38 U.S.C.A. 
§§ 101(22)-(24), 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there 

must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, it should be noted at the outset that a claimant for 
VA benefits is charged with the initial burden of presenting 
evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well-grounded claim has been 
defined by the United States Court of Appeals for Veterans 
Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence: i) of current disability (a 
medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does 

not ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

At the outset, it is apparent that the veteran's service 
medical records (SMRs) for his periods of service are 
unavailable from the National Personnel Records Center 
(NPRC).  The RO has undertaken all reasonable efforts to 
reconstruct the SMRs from alternative sources, but such 
efforts have been unsuccessful.  The Board notes that the 
veteran has been notified by VA of the efforts made to locate 
these records.  See Hayre v. West, No. 98-7046 (Fed. Cir. 
Aug. 16, 1999).  The Board further notes, however, that for 
the purposes of analyzing whether the veteran's claim is well 
grounded, the Board accepts as true the veteran's contentions 
that he sustained frostbite to both hands and body rash 
during service.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, under the circumstances, the Board does 
not believe any useful purpose would be served by remanding 
the case for any further search for records. 

The Board observes that the veteran's claim file is 
completely devoid of any medical evidence concerning the 
residuals of frostbite of both hands and a body rash.  
Without current medical diagnoses stating that he is 
suffering from the residuals of frostbite to both hands or a 
body rash, there is no basis for finding the veteran's claim 
well grounded.  Epps at 1468.

The only evidence of record to support the veteran's claim 
are the lay statement of an acquaintance and his own written 
contention.  As noted earlier, however, being that the 
veteran and his acquaintance are laypersons, their statements 
do not satisfy the medical diagnosis or medical nexus 
requirements and, therefore, cannot render his claim well 
grounded.  See Espiritu at 494-95.  What is needed is medical 
evidence showing that the veteran has medical diagnoses of 
frostbite residuals to the hands, and a body rash.  By this 
decision, the Board is informing the veteran that medical 
diagnoses of current disabilities due to the residuals of 
frostbite to both 

hands and a body rash, and medical evidence of causation are 
required to render these claims well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

